Case 20-40585-JMM        Doc 32     Filed 02/11/21 Entered 02/11/21 10:29:36           Desc Main
                                   Document      Page 1 of 4



Thomas D. Smith, Esquire (ISB No. 8206)
SPINNER, WOOD & SMITH
1335 East Center - P.O. Box 6009
Pocatello, Idaho 83205-6009
Telephone: (208) 232-4471
Email: tom@pocatello-law.com

Attorneys for R. Sam Hopkins, Trustee

                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

In the Matter of:                                 )   Case No. 20-40585-JMM
                                                  )
MELINDA JO GILBERT,                               )   Chapter 7
                                                  )
               Debtor.                            )
                                                  )

                          MOTION TO APPROVE SETTLEMENT

       COMES NOW R. Sam Hopkins, Trustee (“Trustee”), through his attorneys, and hereby

moves the Court to approve a settlement between the Trustee and Beehive Federal Credit Union

(“Beehive”) as set forth below and in the Settlement Stipulation (Document No. 31). The nature

of the controversy and proposed settlement are as follows:

       1.      The Debtor, Melinda Jo Gilbert, and Eugene Ellis Gilbert (“Gilbert”) are married.

       2.      The   Debtor    and    Gilbert   owned     a   2014   Chevrolet    Impala    (VIN

2G1145SL2E9163896). Beehive had a lien on the Impala to secure a loan.

       3.      On July 23, 2020, Gilbert traded in the Impala at Tadd Jenkins Chevrolet in Rigby,

Idaho to purchase a 2018 Dodge Charger (VIN 2C3CDXJG3JH115487). The purchase price of the

Charger was $25,995, the trade-in value of the Impala was $7,500, and the payoff amount still

owed on the Beehive loan was $10,339.17 resulting in $33,266 due at the time of the sale including

costs. The Charger was titled solely in Gilbert’s name.

MOTION TO APPROVE SETTLEMENT - 1
Case 20-40585-JMM           Doc 32    Filed 02/11/21 Entered 02/11/21 10:29:36              Desc Main
                                     Document      Page 2 of 4



        4.      Gilbert financed the purchase of the Charger by obtaining a loan through Idaho

Central Credit Union (“ICCU”), which was secured by a lien on the Charger. The ICCU loan was

solely in Gilbert’s name.

        5.      On July 29, 2020, the Debtor filed her bankruptcy petition. The Debtor’s schedules

list the Charger as estate property with a value of $26,000, the ICCU loan on the Charger as a

secured debt in the amount of $25,000, and $459 in monthly payments to ICCU on the loan.

        6.      On August 4, 2020, Gilbert obtained a loan from Beehive for $33,535.36 to

refinance the ICCU loan. On the same date Beehive sent a check to ICCU for $33,236.36 to pay off

its loan. The Beehive loan was solely in Gilbert’s name.

        7.      On or about August 17, 2020, the Idaho Transportation Department (“ITD”) issued

a new certificate of title for the Charger that removed ICCU’s lien.

        8.      On September 3, 2020, Beehive filed an application with ITD for a new certificate

of title on the Charger to include its lien, and ITD issued a new certificate of title on the same date.

        9.      Neither Gilbert nor Beehive obtained relief from the automatic stay to add

Beehive’s lien to the certificate of title for the Charger.

        10.     The Trustee argues that under 11 U.S.C. § 541(a)(2), the Charger is estate property

because it is the Debtor and Gilbert’s community property. The Charger was purchased during the

Debtor and Gilbert’s marriage, and at least some of the funds used to purchase the Charger came

from the Impala trade-in, which was owned by both the Debtor and Gilbert. As a result, Beehive’s

lien on the Charger is void under 11 U.S.C. § 362(a)(4) because it was an act to perfect a lien on

estate property in violation of the automatic stay.




MOTION TO APPROVE SETTLEMENT - 2
Case 20-40585-JMM         Doc 32    Filed 02/11/21 Entered 02/11/21 10:29:36            Desc Main
                                   Document      Page 3 of 4



       11.     Beehive argues that the Charger is not estate property because it is Gilbert’s

separate property. The Charger was titled solely in Gilbert’s name, and it was financed by the

ICCU and Beehive loans which were solely in Gilbert’s name. Additionally, even if the Charger is

community property, Beehive is entitled to a lien on the Charger under 11 US.C. § 550(e) for the

$33,236.36 it paid to ICCU to pay off its lien.

       12.     Based on the costs and risks of litigation, the Trustee and Beehive believe it is in

their mutual best interests to compromise this issue between them.

       13.     Beehive shall pay $11,000 to the Trustee and waive its right to file a proof of claim

under 11 U.S.C. § 502(h). In exchange, the Trustee shall waive any claims he may have against

Beehive related to its lien on the Charger. This shall be a full and final settlement between the

Trustee and Beehive regarding all claims related to Beehive’s lien on the Charger, and the parties

shall be responsible for their own attorney fees and costs in this matter.

       WHEREFORE, the Trustee respectfully asks the Court to enter an order approving the

proposed settlement.

       DATED February 11, 2021.
                                              SPINNER, WOOD & SMITH


                                              By /s/
                                                Thomas D. Smith




MOTION TO APPROVE SETTLEMENT - 3
Case 20-40585-JMM       Doc 32      Filed 02/11/21 Entered 02/11/21 10:29:36       Desc Main
                                   Document      Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on February 11, 2021, I served a true and correct copy of the
foregoing document as follows:

       U.S. Trustee                                     [ ]   U.S. Mail, postage prepaid
                                                        [ ]   Hand Delivery
       ustp.region18.bs.ecf@usdoj.gov                   [x]   ECF Notice
                                                        [ ]   Facsimile

       Ryan E. Farnsworth                               [ ]   U.S. Mail, postage prepaid
                                                        [ ]   Hand Delivery
       ryan@averylaw.net                                [x]   ECF Notice
                                                        [ ]   Facsimile

       Melinda Jo Gilbert                               [x]   U.S. Mail, postage prepaid
       1779 West 5350 South                             [ ]   Hand Delivery
       Rexburg, Idaho 83440                             [x]   ECF Notice
                                                        [ ]   Facsimile


                                                 By /s/
                                                   Thomas D. Smith




MOTION TO APPROVE SETTLEMENT - 4
